BUSSEY, Judge.
The Plaintiff in Error, Wellington Ous-ley, was charged by information in the District Court of Muskogee County, Oklahoma, with the offense of Manslaughter First Degree. Pie was tried by a Jury, found guilty and Judgment and Sentence of Four (4) Years entered in accordance with the verdict of the Jury. Thereafter a timely appeal was perfected to this Court. Oral Argument was waived and this cause was submitted on the record and the briefs of the parties on the 18th day of September, 1963.
There are several assignments of error, none of which are supported by authorities. This Court has repeatedly held that:
“It is necessary for counsel for plaintiff in error not only to assert error, *526but to support bis contentions by both argument and the citation of authorities. Where this is not done, and it is apparent that the defendant has been deprived of no fundamental rights, this court will not search the books for authorities to support the mere assertion that the trial court has erred.” Fryar v. State, Okl.Cr., 385 P.2d 818, 819.
We have carefully searched the record and are of the opinion that the evidence is sufficient to support the verdict of the Jury and that the defendant was deprived of no fundamental right. The Judgment and Sentence appealed from is accordingly
Affirmed.
JOHNSON, P. J., and NIX, J., concur.